Citation Nr: 0308107	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from May 31, 
1996 to June 24, 1997.

2.  Evaluation of service-connected PTSD, rated as 50 percent 
disabling from June 24, 1997 to August 30, 2000.

3.  Evaluation of service-connected PTSD, rated as 70 percent 
disabling from August 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968 and from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
which denied a claim for pension, granted a claim of service 
connection for PTSD, and evaluated the PTSD as 30 percent 
disabling, effective from May 31, 1996.  In March 2000, a RO 
hearing officer granted the veteran's pension claim, and 
granted a higher (50 percent) evaluation for the PTSD, 
effective from June 24, 1997.  The veteran's case was 
previously before the Board and remanded for additional 
development in October 2000.  By an August 2002 RO rating 
decision, the RO granted a higher (70 percent) evaluation for 
the PTSD, effective from August 30, 2000.  An evaluation of 
100 percent was assigned from January 22, 2001 through March 
31, 2001, and from July 9, 2001 through August 31, 2001 under 
38 C.F.R. § 4.29.  A 70 percent rating was assigned from 
September 1, 2001.  (Because an evaluation of 100 percent was 
not assigned for the entire period from August 30, 2000 to 
the present, for the sake of clarity, the Board has addressed 
this issue as entitlement to a schedular rating in excess of 
70 percent from August 30, 2000.)

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issues on appeal as claims for 
higher evaluations of original awards.  Analysis of such 
issues requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, since May 31, 1996.

The Board notes that in the February 2003 Statement of 
Accredited Representative in an Appealed Case in Lieu of VA 
Form 21-646, the veteran's representative raised the issue of 
entitlement to an earlier effective date for individual 
unemployability.  Such a question has not yet been addressed 
by the RO and is consequently referred to the RO for 
appropriate action.

The Board also notes that in a December 2002 statement, the 
veteran withdrew his prior request for a hearing before the 
Board. 


FINDING OF FACT

Since the award of service connection, the veteran's PTSD has 
resulted in his virtual isolation in the community, and in 
his being demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award of service connection.  (As indicated above, a 100 
percent rating is in effect from January 22, 2001 to April 1, 
2001, and from July 9, 2001 to September 1, 2001 under 
38 C.F.R. § 4.29.)

In the veteran's case, service medical records are negative 
for complaints, treatment, or diagnoses of a psychiatric 
disability.  

Evidence obtained after the veteran's separation from service 
includes a November 1970 VA examination report which 
indicates that the veteran was out of work.  The veteran was 
diagnosed with a mild anxiety reaction.

VA medical records dated in August 1976 indicate that the 
veteran was hospitalized for depressive neurosis.  He had 
left his wife and children for no reason.  He reported that 
he had frequently lost his temper.  There was a lack of 
communication between the veteran and his wife.  The veteran 
was having difficulties with working for his parents in their 
business.  

Records from the Connecticut Department of Veterans' Affairs 
(DVA) dated from January 1992 to May 1996 indicate that the 
veteran had last worked at a regular job in April 1990.  He 
lived at a veterans' home apparently associated with the 
Connecticut DVA, and was employed there as a part-time 
hospital transporter.  He planned to stay there until he 
completed college.  An increase in PTSD signs and symptoms 
was noted.  

Also of record is a May 1996 VA anxiety screening report.  
The veteran reported that his PTSD symptoms had been chronic 
since his return from Vietnam.  He had been residing at a 
veterans' home and worked there as an orderly.  He reported 
increased irritability and sleeplessness in response to the 
rules at the veterans' home.  He reported that he had 
previously worked on his father's farm, and had been employed 
in a machine shop for ten years.  He left this job when his 
stress level had increased.  The examiner noted that the 
veteran was not overtly psychotic.  The veteran had 
flashbacks, nightmares, intrusive thoughts, emotional and 
physical reactions, sleep disturbance, and a difficulty in 
concentration.  He reported that he forgot job assignments.  
He denied any suicidal or homicidal ideations, intentions, or 
plans.  

VA treatment records dated in June 1996 indicate that the 
veteran's complaints were consistent with moderate to severe 
PTSD.  

The veteran was afforded two VA examinations in July 1996.  A 
general medical examiner opined that the veteran had no 
medical disease that rendered him disabled.  A PTSD examiner 
noted that the veteran had attended college for a year, but 
had quit.  The veteran had worked as a machinist for three or 
four years, but walked out because he had developed problems 
with his supervisor, emotional instability, and could not 
follow directions.  He then worked for a parachute 
manufacturer for several months, but left this job because he 
could not work well with his coworkers.  He moved to Puerto 
Rico and did not work for three years.  When he returned to 
the United States, he worked in temporary labor and lived in 
his car before moving to a veterans' home.  The veteran 
complained of confusion and panic-like symptoms.  The 
examiner noted that the veteran had some agoraphobia, 
increased arousal, sleeping difficulties, irritability, angry 
outbursts, hypervigilence, and exaggerated startle response.   
In an October 1996 addendum, the examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 
60, while his GAF for the past year was probably 70.

VA treatment records dated in July 1996 to December 1996 
indicate that the veteran was beginning to go out more, but 
when around groups, such as in the supermarket, the veteran 
became fearful and had to leave.  

Records from the Connecticut DVA dated from December 1996 to 
January 1997 indicate that the veteran had significant recent 
memory loss, questionable psychotic features, major 
depressive disorder in partial remission, and PTSD.  The 
veteran did not have much contact with his family.  He had 
decreased concentration, and indicated that he wanted to be 
alone.  

VA treatment records dated from February to March 1997 
indicate that the veteran had had an altercation with the 
nursing staff.  His ability to focus on tasks at work was 
diminished.

The veteran testified at a RO hearing in May 1997.  He 
reported that he had left several different jobs because he 
had argued with his coworkers and supervisors.  He reported 
that he also argued with his relatives.  He had moved to the 
veterans' home in around 1991, and worked there part-time 
helping the other patients.  He did not work every day 
because sometimes he had no energy and stayed in bed instead.  

Also of record is a June 1997 VA mental health evaluation.  
The veteran indicated that he had had nightmares, anxiety 
attacks, sleep disturbance, difficulty with concentration, 
exaggerated startle response, hypervigilence, irritability, 
anger, and avoidance of social situations since 1970.   He 
began treatment because he was afraid that he would hurt 
someone.  He denied a history of suicidal or homicidal 
ideations.   He had no romantic relationships and was not 
interested in future relationships.  Upon examination, the 
veteran reported a dysphoric mood and exhibited a constricted 
affect.  His thoughts were coherent and he denied delusions, 
hallucinations, suicidal ideations, and homicidal ideations.  
A deficit with delayed recall was noted.  The veteran's 
insight and judgment were intact.  He was diagnosed with 
PTSD.  Occupational problems, unemployment, and social 
problems were noted.  

VA medical records dated from July 1997 to March 1998 
indicate that the veteran reported that he was thinking of 
hurting himself and others.  He was diagnosed with severe and 
chronic PTSD, but with mild to moderate symptoms of PTSD 
during this time.  Paranoia was found to be prominent, and 
interpersonal and social functions were impaired.  It was 
also noted during this time that although the veteran was 
distressed by his PTSD symptoms, he was not acutely 
incapacitated. 

Records from the Connecticut DVA dated from March to 
September 1998 indicate that PTSD with psychosis was noted.  
The veteran indicated that he could not tell the difference 
between his hallucinations and his nightmares.  He 
participated in a work therapy program at the veterans' home.  

The veteran was afforded a VA examination in June 1998.  The 
veteran reported that he was divorced and unemployed.  The 
veteran reported a chronic history of nightmares, anxiety 
attacks, sleep disturbance, difficulty with concentration, 
exaggerated startle reaction, hypervigilence, irritability, 
anger, isolation, and memory difficulties since 1970.  Since 
the veteran's last examination, the veteran reported 
progressively worsening symptoms and declining functions.  He 
reported increased isolation, and an inability to spend time 
indoors, which often led to him sleeping outside at the 
veterans' home.  He reported increasing thoughts of suicide, 
although he had no plans to act on those thoughts.  The 
examiner noted that the veteran's decline in function was 
validated both by his reports of difficulties, as well as his 
inability to work over the past two years.  The veteran had 
been working as a groundskeeper at the veterans' home, but 
became unable to deal with the structure at work and with his 
supervisors.  The veteran spent his days at the veterans' 
home walking the grounds, either alone, or with friends.  
Upon examination, the veteran's thought processes were 
logical and goal directed.  He had no psychotic symptoms or 
active suicidal ideations.   He was diagnosed with severe and 
persistent PTSD, and a GAF of 30 was assigned.  The examiner 
noted that there was evidence that the veteran's PTSD 
symptoms had worsened, and their effects on the veteran's 
functioning had worsened as well.  

The veteran testified at a RO hearing in September 1998 that 
he did not go to stores or movies.  He spent most of his days 
alone or with a friend walking the grounds of the veterans' 
home.  He reported that he had tried to work at the veterans' 
home as a groundskeeper, but had had trouble with his 
supervisors.  He stated that he had problems with authority, 
and was afraid that he would hurt himself or others.  He 
indicated that he had suicidal and homicidal thoughts.  He 
had one friend.  He reported that he was ineligible for 
vocational rehabilitation because he could not concentrate.

Also of record is statement from the veteran's treating nurse 
at the Connecticut DVA, received in September 1998.  The 
nurse indicated that the veteran's PTSD had significantly 
worsened.  The nurse indicated that the veteran had psychotic 
symptoms and was on high dosages of medications.  The nurse 
opined that the veteran was unemployable.  

Of record is a March 1999 statement from the veteran's 
treating nurse and treating physician at the Connecticut DVA.  
They reported that the veteran was an inpatient at the 
veterans' home for his disabilities, including PTSD and 
depression with psychotic features.  The treatment providers 
indicated that the veteran had numerous side effects from his 
psychiatric medications, including sedation, which had 
significantly affected his ability to concentrate.  The 
examiners noted that the veteran was also physically 
impaired, was unable to live independently, and was unable to 
participate in a vocational rehabilitation program.  

Also of record is an April 1999 Social Security 
Administration (SSA) decision which indicates that the SSA 
found that the veteran had not engaged in substantial gainful 
activity since May 31, 1996, due to his PTSD, anxiety 
disorder, and depression.  

Also of record is a statement from the veteran's VA social 
worker, received in September 1999.  The social worker 
indicated that the veteran's chronic PTSD symptoms had 
recently been exacerbated.

VA treatment records also include a July 2000 anxiety 
screening.  The veteran reported that he was divorced and 
lived alone.  He ate lunch and socialized at a community 
center near his apartment building every day.  He spoke with 
his family often.  Upon examination, the veteran's mood was 
slightly depressed.  His thought processes were logical and 
coherent, with no suicidal or homicidal ideations or audio or 
visual hallucinations.  He had some memory difficulties.  His 
anxiety and anger had increased.  

VA treatment records indicate that the veteran was 
hospitalized from August to September 2000 due to his chronic 
and severe PTSD.  He reported that he had last worked in 
1991, and that he had managed to keep a job by avoiding his 
coworkers.  He left that job because he could not concentrate 
and could not get along with his coworkers.  He stated that 
he had some lady friends, but could not develop relationships 
with them.  He had one close friend and one close neighbor.   
He lived alone in an apartment.  His PTSD symptoms included 
hypervigilence, flashbacks, depression, anhedonia, poor 
concentration, extreme anxiety, intrusive thoughts, anger, 
rage, emotional numbing, and social isolation.  Upon 
examination, the veteran's speech was somewhat slowed.  His 
mood was depressed, his affect was blunted, and he had no 
suicidal or homicidal ideations.  There was no evidence of a 
formal thought disorder, and no evidence of hallucinations.  
Some paranoid ideations were elicited.  His memory appeared 
to be intact, his insight and judgment were fair, and there 
was no delirium.  Diagnostic test results revealed social 
constriction and isolation.  The veteran was assigned a GAF 
score of 36, with a GAF score of 38 assigned for the prior 
year.  The examiner opined that the veteran was considered to 
be unemployable due to his persistent and severe PTSD 
symptoms.  

VA treatment records dated from October to November 2000 
indicate that the veteran's isolation and emotional numbing 
were prominent, and that his lifestyle had been characterized 
by social withdrawal.  The veteran reported that he had 
barricaded himself in his apartment at times. He had 
agoraphobia and major depressive disorder.  His PTSD symptoms 
included an inability to sleep, irritability, anger, anxiety, 
intrusive thoughts, flashbacks, nightmares, and isolation.  
He was assigned a GAF of 35.

VA treatment records indicate that the veteran was 
hospitalized for chronic and severe PTSD from January to 
March 2001.  Upon examination, the veteran's speech was 
somewhat slowed.  His mood was depressed and his affect was 
blunted.  There was no evidence of a formal thought disorder, 
and no hallucinations.  The veteran had some paranoid 
ideations.  His memory appeared to be intact, his insight and 
judgment were fair, and no delirium was evident.  He was 
assigned a GAF score of 36, and a GAF score of 38 was 
assigned for the past year.  The examiner opined that the 
veteran was considered unemployable due to his persistent and 
severe PTSD symptoms.  

VA medical records indicate that the veteran was hospitalized 
for chronic and severe PTSD from July to August 2001.  The 
veteran's discharge summary indicated that the veteran's GAF 
was 39, and that his highest GAF of the previous year was 39.  
The veteran's VA physician indicated that he was currently 
unemployable.

VA treatment records dated in January 2002 indicate that the 
veteran was assigned a GAF of 38.  

Also of record is a June 2002 statement from the veteran's 
treating VA physician who indicated that the veteran 
experienced severe isolation, avoidance, anger, depression, 
sleep disturbance, and nightmares due to PTSD.  The physician 
indicated that the veteran had had more symptoms than he had 
had in 2000.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in September 2002.  Upon examination, the veteran 
described chronic symptoms of PTSD, including intrusive 
thoughts, nightmares, and anger.  The veteran remained highly 
avoidant, and indicated that he avoided going to grocery 
stores.  He reported that he bought his groceries at a gas 
station at 2:00 a.m.  He was generally socially isolated with 
few friends.  He reported that he avoided people, and 
indicated that he would often "bunker himself" in his 
apartment.  The veteran was emotionally isolated and numb.  
The veteran also described some depressive symptoms secondary 
to PTSD, including an intermittent depressed mood and 
difficulties with energy and motivation, but the VA examiner 
could not determine the extent that these was influenced in 
part by the veteran's other medical conditions.  Despite his 
symptoms, the veteran remained active in his church, and 
indicated that crowds at church did not trigger the same type 
of anxiety reactions he experienced in other places.  He 
reported daily activities included seeing friends or 
siblings, and spending significant time by himself at the 
river.  The veteran had lived alone for three years after his 
discharge from  the veterans' home.  He denied any intimate 
relationships.  He had one son in the military, and 
reportedly corresponded with him several times per month.  
The veteran last worked as a machinist in 1995 or 1996.  He 
reported that he had had that job for 10 years and left due 
to his conflicts with his coworkers and his mood swings.  The 
veteran subsequently lived in his car and had had significant 
functional difficulties until he eventually moved into the 
veterans' home.  The veteran had not worked since then; the 
examiner noted that the veteran had apparently unsuccessfully 
attempted to work as a groundskeeper at the veterans' home 
while he was a patient there.  Upon examination, the 
veteran's affect was somewhat sad and restricted.  He 
described his mood as helpless and hopeless.  He reported 
periods of depressed mood, although there appeared to be 
periods of euthymia.  There was no evidence of disordered 
thought process.  The veteran gave a history of auditory 
hallucinations and some visual disturbances.  He denied 
suicidal ideations.  He reported difficulties with his 
memory, and that his concentration had improved somewhat.  
His insight was fair and his judgment was good.  The veteran 
was diagnosed with PTSD and with a depressive disorder not 
otherwise specified.  Psychosis, not otherwise specified, 
needed to be ruled out.  The veteran was assigned a GAF of 
45.  The examiner noted that the veteran's highest GAF over 
the past year was 45.  The examiner noted that the veteran 
had chronic symptoms of PTSD, and it was not clear that this 
condition had changed significantly since the time of the 
last examination.  The examiner noted that the veteran's 
increased GAF score could have reflected some mild 
improvement in function and the different use of the GAF 
rating scale by different examiners.  The examiner found that 
any mild improvement in the veteran's condition may have been 
due, in part, to an increased acceptance of his chronic 
mental condition, as well as enhanced coping skills learned 
through treatment.  The examiner opined that despite his 
somewhat improved coping abilities, the veteran's symptoms 
were severe and he remained significantly impaired both 
socially and vocationally.  

The veteran's service-connected psychiatric disability has 
been rated under Diagnostic Code 9411.  The Board notes that 
by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders.  See 61 Fed. Reg. 52,695 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent expressed intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since before the change in the regulation, the 
most favorable criteria will be applied to the veteran's 
claim.  However, the new regulations cannot be applied prior 
to their effective date. 38 U.S.C.A. § 5110 (West 2002).

Prior to November 7, 1996, a 30 percent disability rating for 
PTSD was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  A 50 percent disability rating for PTSD was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent rating was warranted when there was severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or when the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  A 
100 percent rating was also warranted when there was 
demonstrable inability to obtain or retain employment.  Id.  
The Court has found that the VA Secretary's interpretation 
that the three criteria for a 100 percent rating are each 
independent bases for awarding a 100 percent rating is 
reasonable.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In 
other words, if the veteran is demonstrably unable to obtain 
or retain gainful employment, he is entitled to a 100 percent 
rating regardless of whether the other criteria have been 
satisfied.

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2002).  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board finds that a 100 percent rating for 
the veteran's service-connected PTSD is warranted under the 
old criteria. 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).   The Board finds that such a rating is warranted 
since the award of service connection-May 31, 1996.  
Fenderson, supra.

The Board notes that the evidence may be characterized as 
showing a disability picture that results in the attitudes of 
all contacts except the most intimate being so adversely 
affected as to result in virtual isolation in the community.  
The evidence of record has consistently indicated that the 
veteran tended to be socially isolated.  In fact, he tended 
to "bunker" down in his apartment alone.  He felt fearful 
at the grocery store and had to shop in the middle of the 
night at a gas station.  He was agoraphobic, interpersonal 
and social functional impairment was consistently noted, and 
isolation and emotional numbing were found to be prominent.  
Even though the veteran appeared to be able to socialize at 
times with others, the evidence of record indicates that 
veteran remained significantly impaired socially and his 
lifestyle was characterized by social withdrawal  Although 
the veteran was at times close to his immediate family, even 
his most intimate contacts were strained at times.  He had 
left his wife and children for no reason.  He also had 
difficulties getting along with his parents, and had fought 
with his relatives.  

Additionally, the evidence shows that the veteran is 
demonstrably unable to obtain or retain employment.  The 
veteran's work history indicates that he has been unable to 
maintain gainful employment since the 1970's.  When the 
veteran did work, he ultimately left his job after only a 
short time due to conflicts with his coworkers and his 
supervisors.  He quit his college studies, and was only able 
to perform marginal employment, in the form of volunteer work 
at the veterans' home.  The evidence suggests that the 
veteran attempted several different volunteer jobs at the 
veterans' home, but repeatedly had trouble with rules and his 
supervisors.  Moreover, the veteran indicated that he was 
unable to perform his volunteer work on a daily basis as he 
sometimes was unable to get out of bed.  Although one VA 
examiner indicated that none of the veteran's disabilities 
had rendered him disabled, several of the veteran's VA 
treatment providers, his treating nurse at the veterans' 
home, and the SSA indicated that the veteran was unable to 
work due to his PTSD.  Significantly, the SSA determined that 
he had been unable to work from the time service connection 
was granted.  

Although mild to moderate PTSD was noted several times in the 
record, most of the evidence of record suggests, and several 
treatment providers specifically indicate, that the veteran's 
PTSD was chronic and severe.  These opinions are consistent 
with the veteran's multiple GAF scores of 50 or lower-which 
show that he is unable to keep employment.  The GAF scale 
shows that a rating from 41 to 50 equates to "serious 
impairment in social, occupational, or school functioning 
(e.g., . . . unable to keep a job)," and that a rating from 
31 to 40 equates to "major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man . . . is unable to work . .  . )." 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  

While the other GAF scores of record range from 60-
correlating with moderate symptoms or moderate difficulty in 
social or occupational functioning, to 70-correlating with 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, the Board is of the view 
that the evidence of record reveals symptomatology more 
severely disabling under the diagnostic criteria of § 4.132 
(1996).  The Board notes that the veteran has reported more 
serious symptoms, such as being socially isolated and being 
unable to work.  In other words, his clearly documented 
symptoms provide a clearer picture of his disability than 
would be portrayed only by the GAF scores.  38 C.F.R. § 4.126 
(2002) (an evaluation is to be assigned based on all the 
evidence rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination).  
Thus, the Board finds, for the reasons set forth above, that 
the veteran's difficulties more closely approximate the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7.  Indeed, 
it is the old criteria for the 100 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran-virtual isolation and being unable to retain 
employment, etc.  Consequently, the Board finds that his 
symptoms are best represented by the criteria for a 100 
percent rating.  38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).  Granting the veteran the benefit of the doubt, the 
Board finds that this is so throughout the pendency of the 
claim. Fenderson, supra.  

Given the totality of the evidence the Board does not find 
that a lesser rating is warranted for any period.  Fenderson, 
supra.  This is so because the evidence indicates that the 
veteran has consistently complained of the same 
symptomatology and has had similar manifestations of his PTSD 
throughout the pendency of his appeal.  That is, although 
increasing symptomatology was noted several times in the 
record, the evidence does not indicate that at any point in 
time during the appeal that the veteran's symptomatology most 
closely approximated a disability rating of less than 100 
percent.  This is evidenced by the veteran's several 
hospitalizations for PTSD, his lack of significant 
improvement during his long-term inpatient stay at the 
veterans' home, his consistent avoidance and isolationism, 
and his consistent difficulty in keeping a job.  That is, as 
the veteran had symptomatology reflecting a 100 percent 
disability rating under the old criteria since May 1996, 
there is no basis in the record for assigning different 
ratings for different periods since May 31, 1996.  As such, 
and with application of the benefit-of-the-doubt doctrine in 
the veteran's favor, the Board finds that a 100 percent 
rating for the veteran's service-connected PTSD is warranted 
under the old criteria since May 31, 1996.  38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996).  Having found that a 100 
percent rating is warranted under the criteria in effect 
prior to November 7, 1996, the Board concludes that further 
analysis of the new rating criteria is not necessary.  




ORDER

A 100 percent rating for PTSD from May 31, 1996, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

